     Case 1:20-cv-00716-PLM-RSK ECF No. 5 filed 08/13/20 PageID.59 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

JOEVIAIR KENNEDY,

                        Petitioner,                   Case No. 1:20-cv-716

v.                                                    Honorable Paul L. Maloney

GREGORY SKIPPER,

                        Respondent.
____________________________/

                                           JUDGMENT

                 In accordance with the opinion entered this day:

                 IT IS ORDERED that the petition for writ of habeas corpus is DENIED WITH

PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for failure to raise a meritorious

federal claim.




Dated: August 13, 2020                                /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
